Citation Nr: 1018481	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In May 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to obtain 
a medical opinion.  The action specified in the May 2009 
Remand is completed and the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's Hepatitis C is not shown to have manifested in 
service or to be otherwise causally related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
Hepatitis C, which he asserts he contracted due to an air gun 
injection he received in service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The regulatory provisions of 38 C.F.R. § 3.301 address line 
of duty and misconduct determinations.  Under 38 C.F.R. § 
3.301(a), direct service connection may be granted only when 
a disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically 
address line of duty determinations with respect to abuse of  
alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An injury 
or disease incurred during active military, naval, 
or air service shall not be deemed to have been 
incurred in line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by 
the person on whose service benefits are claimed.  
For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to 
cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the 
medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating 
effects.

As stated above, the Veteran has asserted that he contracted 
Hepatitis C because of air gun inoculations he received in 
service.  In his July 2005 notice of disagreement, the 
Veteran also suggested that he could have acquired Hepatitis 
C from fighting with other soldiers or from sharing a razor 
with other military personnel.  

On a Risk Factors for Hepatitis Questionnaire submitted by 
the Veteran in September 2004, he reported that he had used 
intravenous drug and intranasal cocaine and engaged in high 
risk sexual activity, although he denied ever sharing drug 
paraphernalia.  

The Veteran's service treatment records show that in April 
1973, testing confirmed that the Veteran was suffering from 
hepatitis of an unspecified type.  It appears that an 
Australian Antigen test was ordered, but the results are not 
of record.  Thus, the Veteran could potentially have suffered 
from Hepatitis A, B, or C in service.

However, on the Veteran's separation examination in May 1973, 
no diagnosis of hepatitis of any kind is noted and on a 
Report of Medical History completed by the Veteran at the 
same time, the Veteran denied suffering from jaundice or 
hepatitis, providing evidence against his claim.  

Additionally, post-service medical records are absent of any 
complaints, findings, or treatment for Hepatitis C for many 
years after service.  Treatment records from the Texas 
Department of Corrections show that in November 2002, the 
Veteran was diagnosed with Hepatitis C.  Significantly, a 
December 2002 treatment note states that the Veteran "came 
into system without history of hep C."  Another note from 
March 2003 notes that the Veteran denied any risk factors for 
Hepatitis C and believed that he got the disease from his 
cell mate approximately a year ago.  

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of 
the nearly thirty years between the Veteran's military 
service and the first post-service reference to Hepatitis C, 
a diagnosis accompanied by the statement that the Veteran had 
no prior history of Hepatitis C, the Board must find that 
such facts provide evidence against this claim.

In May 2006, the Veteran submitted information from Internet 
based on his search for the terms "Hepatitis C jet gun 
infection", which included statements from other veterans 
that they had hepatitis C due to air gun injections in 
service.  The Veteran's representative in April 2010 cited to 
literature on the safety of jet injected inoculations.  

In April 2005, the Veteran was afforded a VA general medical 
examination.  At that examination, the Veteran described a 
long history of drug and alcohol abuse.  He reported that 
prior to his incarceration in 1989, he would drink up to four 
cases of beer a week, as well as some whiskey.  He stated 
that he used "a lot of LSD" in his teens.  He also used 
amphetamines at age fifteen and started smoking marijuana at 
age twelve, a habit he continued until 1983.  He reported 
that he was shooting heroin and cocaine while stationed in 
Germany during his military service.  From 1984 through 1986 
he was snorting and smoking cocaine.  

A physical examination of the Veteran was described as 
essentially normal for a man of the Veteran's age.  The 
examiner also reviewed the Veteran's claims folder and in 
April 2006, opined that the Veteran contracted Hepatitis C 
because of many years of IV drug use.  The examiner commented 
on a letter published in June 29, 2004 by VA and signed by 
Carolyn F. Hunt, Acting Director, Compensation and Pension 
Service, which concerned hepatitis B and/or C, and indicated 
that research shows that the "majority of transmission is 
transfusion and/or injection drug use".  The examiner stated 
that the letter admitted the possibility of hepatitis 
antibodies with air gun injector while admitting the lack of 
any scientific evidence.  The VA examiner stated that the 
Veteran's suggestion that he may have contracted Hepatitis C 
from an air gun injection was "purely hypothetical" and 
that to her knowledge, there is no larger scientific study 
conducted by a reputable medical facility that supports the 
theoretical possibility of transmission by air gun.  

Because the examiner did not address the positive hepatitis 
test in service, the case was remanded from clarification by 
the original examiner or for a new medical opinion.  

In September 2009, another VA examiner reviewed the Veteran's 
claim files, including service treatment records, including 
the entry in April 1973 which indicated hepatitis, and 
concluded that it was less likely than not (less than 50/50 
probability) that the Veteran's Hepatitis C was the result of 
an air gun injection in service.  The examiner based this 
opinion on the Veteran's statements at separation from 
service that he did not have jaundice or hepatitis and the 
fact that his diagnosis in November 2002 while incarcerated 
was considered a new diagnosis of Hepatitis C.  Additionally, 
the examiner stated that the most plausible etiology of the 
Veteran's current Hepatitis C would be from IV drug use.  

Based on the above evidence, the Board finds that the 
Veteran's Hepatitis C was not acquired during his active 
military service and that, even if it was, the Veteran's 
Hepatitis C was more likely than not caused by his IV drug 
use.  As discussed above, direct service connection may not 
be granted for a disability that arises from a veteran's 
abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(d).

While the Board acknowledges the Veteran's belief that his 
Hepatitis C is the result of air gun inoculations in service, 
the etiology of the Veteran's current disability is a medical 
question on which the Veteran is not competent to provide an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).   Two VA doctors have concluded that the most 
likely cause of the Veteran's Hepatitis C is his history of 
IV drug use.  These opinions are based on a careful review of 
the Veteran's claims file and the medical knowledge of the 
examiners, are supported by adequate rationale, and are not 
inconsistent with the evidence of record.  

The Board has considered the Veteran's statements that he 
never shared a needle or other paraphernalia when using 
drugs; however, the Board must find that these statements 
have little probative value.  While the Veteran has claimed 
in some of his statements, such as one submitted in July 
2004, that he did not use any drugs before or after his 
period of service in Germany, these statements are not 
consistent with his statements to the April 2005 VA medical 
examiner, which describe a significant history of poly-
substance abuse before, during, and after his military 
service.  As it appears there would be little benefit to the 
Veteran to exaggerate his drug abuse, and indeed, that it 
would be in his interest to minimize it, the Board must 
conclude that his statements at the April 2005 VA examination 
most accurately present the nature and extent of his drug 
use.  Regardless, the inconsistencies in the Veteran's 
statements undermine his credibility.  

The Board must find that the other evidence of record, 
including service treatment records, post-service medical 
records, and the opinion of two medical doctors is far more 
probative concerning the etiology of the Veteran's Hepatitis 
C than the Veteran's statements.  Accordingly, entitlement to 
service connection for Hepatitis C must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a December 
2009 letter sent to the Veteran.  This letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

However, this notice letter was not provided to the Veteran 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the December 2009 notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2010.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded a VA examination and two medical opinions which 
provided adequate information to decide the Veteran's claim.  
While the Veteran indicated in December 2009 that he was in 
the VA hospital in Seattle, Washington approximately in 1985, 
he did not indicate in this statement or in any other 
statement that he and his representative filed, that he was 
treated for hepatitis C by VA in the 1980s.  Thus further 
development to obtain these records is not necessary.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for Hepatitis C is denied.  



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


